Citation Nr: 0812123	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  07-02 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for residuals, status post 
carpal tunnel release due to surgery at the VA medical center 
(VAMC) in Asheville, North Carolina, in March 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

In February 2008, the veteran provided testimony before the 
undersigned Veterans Law Judge at a videoconference hearing.  
A transcript of the hearing is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The persuasive evidence demonstrates that the veteran 
does not have residuals, status post carpal tunnel release 
due to surgery at a VA facility in Asheville, North Carolina, 
in March 2005 proximately due to VA carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing medical care, nor do 
any current residuals represent a disability due to an event 
not reasonably foreseeable in that procedure.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
residuals, status post carpal tunnel release as a result of 
VA treatment have not been met.  38 U.S.C.A. § 1151 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the appellant in a letter from the 
RO dated in July 2005. (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
The veteran filed his claim in May 2005.  All identified and 
authorized evidence relevant to the issue on appeal has been 
requested or obtained.  Adequate opportunities to submit 
evidence and request assistance were provided.

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO ideally should have sent notice which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) with regard to effective 
dates and disability ratings.  It did not do so.  To the 
extent that there is any perceived technically inadequate 
notice, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In July 
2005 and June 2007, the veteran informed VA he had no 
additional evidence to submit.  The veteran offered testimony 
at a videoconference before the undersigned Veterans Law 
Judge in February 2008.  At his hearing, he stated that he 
had told the undersigned everything he wanted to about his 
case.  Furthermore, as the Board concludes below that the 
preponderance of the evidence is against the claim, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot.  Moreover, 
any failure in the timing of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1369, 1374 (2004).  There has been no prejudicial error 
in the duty to inform the appellant.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007)).  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Moreover, the Board notes that all medical records 
identified by the appellant have been sought.  The evidence 
includes VA treatment records, private records, and VA 
documentation of the June 2006 compromise settlement and 
release of Federal Tort Claims Act claims in the amount of 
$75,000.00.  Thus, the Board finds that the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Factual Background

The veteran seeks benefits based on 38 U.S.C.A. § 1151 based 
on events surrounding surgery for right carpal tunnel 
syndrome and ulnar nerve release at the Asheville VA Medical 
Center (VAMC) in March 2005.

VA outpatient treatment records from the Asheville VAMC show 
that at the time the veteran presented to a plastic surgery 
clinic for a follow-up visit in October 2004 for evaluation 
of a disorder unrelated to this claim.  At that time, a 
problem with right carpal tunnel syndrome and trigger finger 
on the right was noted.  The veteran indicated an interest in 
having this problem corrected.  Surgery was scheduled to be 
performed after the first of the year.  

On March 17, 2005, the procedure was performed.  VA medical 
records include pre-surgical work up notes, in which it was 
reported, that the veteran was a barber and  that he had 
typical findings of carpal tunnel syndrome and no 
contraindications to the surgery.  The pre-operative 
diagnosis the day of the procedure was right carpal tunnel 
syndrome and possible right ulnar nerve compression.  He had 
no pain post-operatively.  The post operative diagnosis was 
same as pre-operative with right median nerve compression.  
The operation was decompression of right median nerve and 
exploration of ulnar nerve.  Findings included compression of 
right median nerve.  Dressing splint was applied.  There were 
no complications.  

The veteran presented for follow-up evaluation on March 24, 
2005, with complaints of continued pain in the right hand and 
wrist, with no relief with Vicodin.  There was no trauma 
since the surgery.  He was sent to the emergency room after 
experiencing sharp pain between the shoulder blades.  He 
reported a longstanding history of such pain.  He was given 
Percocet for chronic back pain.  

Surgical plastic surgery consultation, on April 1, 2005, two 
weeks after the surgery, reflects that the wound was well-
healed.  Sutures were removed.  The right wrist was still a 
little painful, stiff and swollen.  Otherwise he was doing 
fine.  Physical therapy and occupational therapy were 
indicated in the treatment plan.  When seen for physical and 
occupational therapy on April 19, 2005, the veteran related 
that he had been unable to return to work as a barber since 
the surgery.  Objectively, his hand was edematous with taut 
skin.  Sensation was intact to touch and there was 
hypersensitivity over the dorsum and ulnar side of the hand.  
Range of motion of the right wrist was limited.  He did not 
like the wrist corset because it got hot.  He reported that 
in the past, he has sustained an old "splintering" injury 
to the dorsum of the wrist which was not repaired openly.  He 
underwent physical therapy for edema control, and was 
instructed on a home therapy program.    

Private treatment records include office notes from S.K.W., 
M.D.  In May 2005, Dr. W. reported the medical history of the 
veteran's right wrist surgery.  Following his examination of 
the veteran's right wrist, Dr. W's assessment was:  (1) 
Symptoms and clinical findings consistent with progressive 
reflex sympathetic dystrophy (CRPS) following R carpel tunnel 
decompression and 'exploration' of the ulnar nerve at the R 
wrist.  There is no clear evidence of nerve laceration, but 
findings are suggestive of unrelieved or worsened compression 
or scar entrapment of the median nerve and new (since the 
surgery) compression or scarring of the ulnar nerve, all of 
which would be contributory to the RSD (CRPS II); (2) Ongoing 
stenosing tenosynovitis in the R small finger.  This was not 
addressed at the time of surgery and appears to have worsened 
progressively; (3) Possible compression of the ulnar nerve 
the R elbow.  Dr. W. recommended steroid injection of the 
right little finger sheath and cervical sympathetic blocks.  

In June 2005, the veteran underwent an electromyogram (EMG) 
at the Mountain Neurological Center.  Following testing, the 
impression was:  Normal limited EMG in the median and ulnar 
nerves distally.  Testing clinically of the flexor digitorum 
profundus appeared to be suggested and was also normal.  

The veteran was privately evaluated at Carolina Hand Surgery 
Associates in July 2005 by J.S.T., M.D.  The veteran related 
that prior to his March 2005 surgery, he experienced 
difficulty with triggering of the right little finger and 
occasional numbness of the right hand.  The diagnosis was 
status post surgical treatment wrist and palm, March 2005 
with continued pain and swelling.  Probable continued median 
nerve compression, right wrist.  Stenosing and proliferative 
tenosynovitis flexor tendons right index, middle, little 
fingers, most severe little finger.  The physician noted that 
the veteran was three and a half months post-op, with some 
signs of improvement.  The physician stated that he would not 
recommend further surgical treatment of the wrist.  The 
examiner noted some improvement, and opined he should 
consider flexor sheath injection of the right little finger.  
Injection was performed.  Therapy was considered to be of 
possible benefit and hand therapy was consulted.  It was felt 
that if the veteran reached six months post operative without 
improvement, additional surgery may be indicated.  Records 
show hand therapy in July 2005.  He reported that he had to 
hire someone to cut hair in his shop since he could no longer 
cut hair.  However, he later noted he was amazed at his 
flexibility after the therapy session.  

In November 2005, the chief of plastic surgery at the 
Asheville VAMC reviewed the events surrounding the claim and 
offered an opinion.  He noted that the veteran first 
consulted with VA in March and April 2002 for melanoma 
excision.  The veteran was seen again in September 2004 for 
possible melanoma which turned out to be a freckle.  At that 
time the veteran complained of numbness in his hand and 
trigger finger in the right 5th finger.  He noted that he 
told the veteran he would do the surgery and that another 
doctor would assist.  However, due to the schedule on the day 
of the surgery, another surgeon performed the right wrist 
surgery, and the chief surgeon opined that the veteran 
appeared to have proper release of the compartments at that 
time.  However, the family and the veteran were very upset in 
the recovery room when they found out the chief surgeon did 
not do the surgery.  He opined that the veteran had not 
reached maximum medical recovery yet and since this required 
cooperation from the veteran, he was not sure whether the 
veteran would continue to improve.  The physician found no 
carelessness in the surgery or post operative management.  He 
found no negligence or lack of proper skill.  He found the 
only error in judgment to be that the veteran was operated on 
without nerve root conduction studies prior to the operative 
procedure.  The only fault noted was that while the chief 
surgeon himself was scheduled to do the surgery, it was done 
by another surgeon.  This angered the veteran and his family 
immediately.  The physician felt the veteran would better 
with the use of the hand.  The physician also opined that the 
veteran was probably not totally disabled and that he was 
aware that he had returned to work cutting hair.  As to 
subjective pain, the physician could not ascertain that.  He 
noted relief from the edema of the forearm, hands and 
fingers, and continued limitation of motion of the fifth 
finger and hypersensitivity of the fingers.  

A December 2005 entry from J.S. T., M.D., of the Carolina 
Hand Surgery Associates reflects that he completed a 
functional capacity evaluation and the physician's opinion 
that the veteran had a permanent impairment of the right 
upper limb of 45% due to scarring, decreased range of motion 
and documented weakness.  He was released to activities as 
tolerated.  

In a December 2006 addendum, the VAMC chief of plastic 
surgery noted it was entirely possible that the veteran had a 
chronic disability that is known complication of carpal 
tunnel release as well as other hand surgeries.  He was 
advised of these complications prior to the surgical 
operation.  The veteran reportedly became instantly angry in 
the post operative period when he discovered the surgery was 
done by a surgeon other than the chief surgeon.  The surgeon 
noted that muscle strength and usefulness were subjective and 
based on effort, and involved cooperation of the patient.  He 
noted that the veteran's hand was already abnormal prior to 
the surgery and as such it was difficult to establish 
disability under the present circumstances.  He concluded 
that he would refer to Dr. Thompson regarding the amount of 
disability and if that doctor felt comfortable that the 
veteran had a degree of disability that was objective, this 
should be considered the final interpretation.  

In March 2008, the veteran and his spouse appeared before the 
undersigned Veterans' Law Judge and present testimony 
regarding his right wrist and little finger.  He testified 
that a nerve conduction study should have been performed 
prior to the surgery in order to ascertain the extent of the 
nerve damage.  The veteran stated that he was gainfully 
employed, although it took seven-to-eight months before he 
could return to work fulltime.  He stated that the physician 
never told him hat he would have 100 percent use of his right 
hand after surgery.  He expressed dissatisfaction that the 
surgery was not performed by the surgeon with whom he had 
previous interactions.  In his hearing, the veteran never 
expressed an opinion that carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in the surgical treatment resulted in his 
disability.  He focused on the fact that he had pain and 
limitation of motion after the surgery.

The Board notes that the veteran was awarded $75,000.00 in 
settlement of his tort claim related to the March 2005 
surgery.  However, settlement of a tort claim does not 
constitute evidence of a current disability under the 
statutes and regulations administered by VA, nor does 
settlement of a tort claim constitute evidence of causation.

Analysis

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. 1151(a) filed on or after 
October 1, 1997, became effective September 2, 2004. 69 Fed. 
Reg. 46426 (Aug. 3, 2004).  A review of the record reveals 
that the veteran's claim for compensation was received in 
2005.

The regulations provide that benefits under 38 U.S.C. 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2007).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided. In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  In 
addition, the Board may consider regulations not considered 
by the agency of original jurisdiction if the claimant is not 
prejudiced by the Board's action in applying those 
regulations in the first instance. VAOPGCPREC 16-92 (Jul. 24, 
1992); VAOPGCPREC 11-97 (Mar. 25, 1997).  The RO did consider 
38 C.F.R. § 3.361 as reflected in the statement of the case.  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Court has also held that the Board must 
determine how much weight is to be attached to each medical 
opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).

Based upon the evidence of record, the Board finds 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of carpal tunnel release based is not warranted.  
The Board further finds that VA medical opinion dated in 
December 2006 is persuasive that veteran does not have 
additional disability due to the surgery.  The Board finds it 
significant and highly persuasive that VA 2006 addendum 
opinion considered all of the record, thus clearly including 
the opinion of J.S.T., M.D..  In that regard, the private 
hand surgeon, J.S.T., M.D. noted a quantified physical 
impairment; however, he did not opine or even speculate that 
the proximate cause of the ongoing wrist disability was: (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
Moreover, although he mentions scarring as one factor, Dr. 
T.'s opinion reflects that his conclusions are as to total 
disability of the hand and are not specifically directed to 
degree of disability due to the surgery.  The doctor did not 
state that he reviewed the surgery records or that any degree 
of worsening that is present is due to the surgery.  Further, 
the weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

The veteran has not shown actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, as 
required by the regulation.  In sum, the preponderance of the 
evidence fails to demonstrate that VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that VA furnished hospital care, medical or 
surgical treatment, or examination without the veteran's 
informed consent.  Therefore, the claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Finally, the Board notes parenthetically that the veteran has 
been awarded benefits by the United States of America 
pursuant to a tort claim filed in a Federal District Court.  
In these circumstances, any compensation awarded would not be 
paid pursuant to 38 U.S.C.A. § 1151 based on the same 
incident until an amount equal to the tort award is offset by 
VA.  See 38 U.S.C.A § 1151(b); 38 C.F.R. §§ 3.362, 
3.800(a)(2) (2007); See also VAOPGCPREC 79-90 (the offset 
provision of section 351 was intended to assure that the same 
individual does not recover twice for the same disability or 
death).

ORDER

Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for residuals, status post carpal tunnel 
release at a VA facility in Asheville, North Carolina, in 
March 2005 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


